McLaughlin, J. (dissenting):
I am unable to concur in the prevailing opinion. The testimony is uncontradicted to the effect that when the intestate reached the southwest corner of Sixty-ninth street and, started to diagonally cross the street on which defendant’s cars were run, he saw the- car which subsequently struck and killed him approaching from. Seventy-first street. The car was lighted and was plainly visible, and had he exercised the care the law requires the accident would have been avoided. It does not appear that after he left the corner of Sixty-ninth street he looked to see where the car was, or that he took any precautions whatever for liis own safety until it was toó late. Upon such facts, it is difficult to see how the plaintiff met the burden which rested upon him of showing that the intestate was free from contributory negligence in not seeing the car before he stepped in front of it; or, if he was free from contributory negligence, how the d efen dan t’s. motor man was guilty of negligence in not seeing tire intestate. If the intestate was unable to see a fully lighted car. which he knew was approaching, how was it possible for the motorman to see a person, whose presence was unknown, attempting to cross the street ? The fact that no gong was sounded or warning given of the approach of the car is of no importance, because the intestate saw the car and knew it was approaching, nor is there force in the suggestion- that the intestate had the right to assume that the car would be so controlled that lie could cross the street in safety. He had no more right to indulge in this assumption than the motorman of the car had that the intestate would so control his own movements with-reference to the car that he would not be injured. - The conclusion reached by a majority of the court is in conflict with the following authorities: Weiss v. Metropolitan St. Ry. Co. (33 App. Div. 221; S. C. affd., 165 N. Y. 665); Stern v. Metropolitan St. Ry. Co. (47 App. Div. 625); Biederman v. Dry Dock, East Broad*205way & Battery R. R. Co. (54 id. 291); Madigan v. Third Avenue R. R. Co. (68 id. 123); Johnson v. Third Avenue R. R. Co. (69 id. 247), and if we are to follow those decisions, then the judgment appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event.
Ingraham, J., concurred.
On plaintiff stipulating to reduce the judgment as entered to the sum of $6,586.73, judgment as so modified and order affirmed, without costs. If such stipulation be not given, judgment and order reversed and new trial ordered, with costs to appellant to abide event.